The record in this cause having been considered by this Court, and the foregoing opinion prepared under Chapter 7837, Acts of 1919, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that if the plaintiffs below shall within thirty days after the filing of the mandate in the lower court enter a remittitur of Two Thousand Dollars with interest thereon from July 1, 1913, the judgment of the Circuit Court will stand affirmed; failing to do this within thirty days after the mandate is filed, the said judgment will be reversed and a new trial granted.
ELLIS, C. J., AND WHITFIELD, TERRELL, BROWN AND BUFORD, J. J., concur.
STRUM, J., not participating.